Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/13/2021 was entered. 
Response to Arguments
Applicant’s arguments, see remarks page 8, filed 07/13/2021 with respect to the independent claims have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 – 4, 6, 8 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 12, the prior art on record fails to expressly disclose or render obvious a method or a device comprising: a sample container positioned in an X-Y plane configured to hold a sample stained with a first fluorescent substance in a well into which a solution including a second fluorescent substance has been injected; an irradiation unit comprising a light source and a planar light formation unit configured to irradiate the well with first excitation light for exciting the first fluorescent substance and second excitation light for exciting the second fluorescent substance; a scanner configured to relatively scan the sample container in one a Y-axis direction crossing optical axes extending in a Z-axis direction of the first excitation light and the second excitation light; an image formation unit comprising a collimator lens and an image formation lens configured to form first fluorescent light generated in the sample due to the first excitation light and second fluorescent light generated in the solution due to the 
Specifically;  an image processor configured to generate a first fluorescent light image on the basis of a plurality of pieces of first image data obtained for the one Y-axis direction, and to generate a second fluorescent light image on the basis of a plurality of pieces of second image data obtained for the one Y-axis direction; and an analyzer configured to specify an area in which there is the sample on the basis of the second fluorescent light image, sets an analysis area in the first fluorescent light image on the basis of the area in which there is the sample, and analyzes an intensity of fluorescent light in the analysis area, and
More specifically; wherein the first excitation light and the second excitation light are planar light in an X-Z plane, wherein the image processor compresses the plurality of pieces of second image data in the Z-axis direction, and forms the second fluorescent image by synthesizing a plurality of compressed image data in the Y-axis direction, and wherein the analyzer extracts the area in which there is the sample by binarizing the second fluorescent light image into two values.
US Pub. No. 2009/0232370 A1 to Adie et al. teaches a method of imaging one or more biological objects using imaging apparatus capable of capturing an image across an imaging area. The method includes: placing the one or more biological objects (236) in an environment; providing in the environment, outside of the one or 
In contrast to applicants claimed invention, Adie presumes a scan-type confocal microscope, acquiring X-Y fluorescence images directly. Applicant claims, however, planar light is irradiated to acquire the X-Z images (second image data). By continuously acquiring this X-Z image while moving the sample, a plurality of X-Z images are acquired in the X-axis direction. After compressing each acquired X-Z image in the Z-direction, the second image that is an X-Y image is acquired by synthesizing in the Y-axis direction. 
The acquired X-Y images include only the information of the part in focus because Adie adopts a confocal microscope. In the present claimed invention, however, the information of the entire sample existence region in the Z-direction including the part in focus can be acquired because the X-Z image (i.e., the cross-sectional image of the sample) is acquired and compressed in the Z-direction. Due to the acquired X-Z image thus subjected to binarization processing in the present claimed invention, the sample existence region subject to analysis can be gleaned with certainty, and the sample existence region can be set as the analysis region.
As such, applicants claimed invention provides a novel and nonobviouness improvement over the prior art on record. Applicants claims are therefore allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884